FILED
                            NOT FOR PUBLICATION                             FEB 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50154

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03413-LAB-1

  v.
                                                 MEMORANDUM *
GUADALUPE ALEJANDRO BRAVO-
PEREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted February 7, 2012 **
                               Pasadena, California


Before:        KOZINSKI, Chief Judge, O’SCANNLAIN and N.R. SMITH,
               Circuit Judges.

       1. The district court set out the proper mens rea terms by using the model

jury instructions. While the court’s additional formulations were less clear, the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2

first didn’t plainly negate the crime’s purpose requirement, and the second made

the uncontroversial point that ignorance of the law is no excuse. This fails to meet

the high standard for plain error. See United States v. Barajas-Montiel, 185 F.3d
947, 953 (9th Cir. 1999).


      2. The district court didn’t punish Bravo-Perez for exercising his

constitutional right to go to trial, but instead explained that Bravo-Perez “went to

trial, so he doesn’t get the reward of pleading.” That’s permissible, see United

States v. Morris, 827 F.2d 1348, 1352–53 (9th Cir. 1987), and it’s accurate here:

Had Bravo-Perez pled guilty, he would have received sentence reductions for

acceptance of responsibility and fast-track pleading.


      AFFIRMED.